Case 2:16-cr-00053-DBH Document 93 Filed 05/15/20 Page 1 of 9       PageID #: 565



                     UNITED STATES DISTRICT COURT

                             DISTRICT OF MAINE


 UNITED STATES OF AMERICA,                )
                                          )
                                          )
 V.                                       )    CRIMINAL NO. 2:16-CR-53-DBH
                                          )
 DAVID THURLOW,                           )
                                          )
               DEFENDANT/PETITIONER       )


              ORDER AFFIRMING RECOMMENDED DECISION
                     OF THE MAGISTRATE JUDGE


      On March 13, 2020, the United States Magistrate Judge filed with the

court, with copies to the parties, his Recommended Decision on 28 U.S.C. § 2255

Motion (ECF No. 86). The petitioner filed his objection to the Recommended

Decision on March 31, 2020 (ECF No. 90). On April 23, 2020, he filed additional

attachments consisting of pages 9-12 from his Reply Brief before the Magistrate

Judge (ECF No. 91 (copying and underlining pages of ECF No. 64)). On May 7,

2020, he filed a letter argument with case citations (ECF No. 92). I have reviewed

and considered the Recommended Decision, together with the entire record; I

have made a de novo determination of all matters adjudicated by the

Recommended Decision; and I concur with the recommendations of the United

States Magistrate Judge for the reasons set forth in the Recommended Decision,

as modified below, and determine that no further proceeding is necessary.
Case 2:16-cr-00053-DBH Document 93 Filed 05/15/20 Page 2 of 9        PageID #: 566



                                   BACKGROUND

      On September 29, 2016, I sentenced David Thurlow III to federal prison

for narcotics trafficking.   I made the federal sentence concurrent with state

sentences Thurlow was also confronting. At sentencing Thurlow told me he had

no objections to the contents of his presentence report. I gave him a 3-level

reduction for accepting responsibility and sentenced him to 120 months (15

months below the bottom of the Guideline range of 135 to 168 months, on

account of the section 3553(a) factors). J. as to David Thurlow (ECF No. 30);

Am. J. as to David Thurlow (ECF No. 35). Thurlow appealed, and the First

Circuit affirmed the sentence. J. of Ct. of Appeals (ECF No. 51).

      Now Thurlow has brought a motion under 28 U.S.C. § 2255 to vacate, set

aside, or correct his sentence. Initially he raised two major issues and requested

an evidentiary hearing. Mot. to Vacate, Set Aside, or Correct Sent. (ECF No. 54).

On the first issue, he claimed that he received ineffective assistance of counsel

because his lawyer failed to investigate two additional narcotics transactions that

the government used as a basis to increase his base offense level. On the second

issue, he argued that the State of Maine’s post-sentencing return of a portion of

cash that had been seized during a search of his residence requires a reduction

of the total offense level and Guideline range because the Presentence Report

had converted all the seized cash to its equivalent drug quantity.

      The Magistrate Judge recommended that I deny Thurlow’s motion without

an evidentiary hearing. Recommended Dec. (ECF No. 86). Thurlow objected to

the recommendation, Pet’r’s Objs. to Recommended Dec. & Add’l Attachs. (ECF

                                                                                 2
Case 2:16-cr-00053-DBH Document 93 Filed 05/15/20 Page 3 of 9                   PageID #: 567



Nos. 90, 91, & 92), but in doing so, he abandoned the first issue and now relies

solely upon the post-sentence return of cash by the State.1 I therefore deal only

with that single remaining issue.

              PETITIONER’S CASH/DRUG QUANTITY CALCULATION ARGUMENT

       In calculating the drug quantity for which Thurlow should be held

responsible in the Guidelines calculations, the Presentence Report took into

account cash that was found in Thurlow’s residence and in a car there. Rev.

Present. Rep. ¶ 5.       The Presentence Report treated the cash as proceeds of

narcotics sales, converting the $15,335 total to an equivalent quantity of illegal

narcotics. Thurlow’s lawyer initially challenged the calculation saying that only

$10,000 of the seized amount represented drugs. Fax from Attorney to Probation

Officer, Resp. Ex. 6 (ECF No. 61-6). But he specifically abandoned that argument

at sentencing, saying to me in Thurlow’s presence:

              [A]t the presentence conference there were essentially two
              disputes. One was concerning drug quantity and one was
              concerning role in the offense. . . . [A]fter discussion with the
              Government, we have agreed that we will not contest the
              drug quantity, we will not contest the role in the offense. We
              will, however, be asking for a variance on various grounds
              that we have already discussed, and that’s essentially the
              nature of the sentencing.

Sent’g Tr. at 3:2-13 (ECF No. 48). Then I questioned Thurlow as follows:

              I met with your lawyer and the prosecutor in my office some
              time ago to find out what was in dispute. And there were a
              few disputes at the time, but you’ve heard your lawyer just

1Thurlow’s objection states:
         These Objections in this instant action will be in regards to, and in regards to
         ONLY the Magistrates Recommendation made regarding the U.S. Currency that
         was returned to the Petitioner POST SENTENCING, by the State of Maine, and
         AFTER he filed his opening brief to his direct appeal.
Pet’r’r Objs. to Recommended Dec. at 1 (ECF No. 90).

                                                                                            3
Case 2:16-cr-00053-DBH Document 93 Filed 05/15/20 Page 4 of 9               PageID #: 568



              say to me that now there are no more disputes and that you
              accept the contents of the revised presentence report, but
              he’ll be seeking what we sometimes call a variant sentence,
              a sentence outside the guidelines.          Is that your
              understanding as well?

Thurlow answered: “That’s correct.” Id. at 4:22-5:6.

       In July, before his September sentencing, Thurlow had brought a federal

lawsuit, No. 2:16-cv-375-DBH, for return of all the seized money. In March 2017

(well after sentencing), I dismissed that lawsuit because state authorities had

possession of the cash (ECF No. 31 for that docket number). The State proceeded

to seek forfeiture of the seized cash and gave notice of the forfeiture proceedings

to Thurlow.2       Thereafter, Thurlow participated in those state forfeiture

proceedings, and the state ultimately settled the case by agreeing to return

$2,788 to him in 2017, but keeping the rest. Final Order of Disposition of Prop.,

Mot. Ex. A-16, at 2 (ECF No. 54-17).3

       Thurlow now argues in this federal 2255 motion that if the drug equivalent

of that returned cash (46 grams of fentanyl) is subtracted from the total drug

quantity the Presentence Report attributed to him for the federal sentence, his

base offense level and total offense level both should decrease by 2 levels and the

Guideline range should have been 110-137 months. Pet’r’s Reply at 21 (ECF No.




2 There were separate state proceedings against Thurlow’s spouse. See Notice of Imminent
Forfeiture, Mot. Ex. A-4, at 2 (ECF No. 54-5).
3 For unknown reasons, the amount actually transferred to his commissary account was $2,880.

See ECF No. 54-11.

                                                                                          4
Case 2:16-cr-00053-DBH Document 93 Filed 05/15/20 Page 5 of 9                      PageID #: 569



64). The 120-month sentence I imposed is within that range, but Thurlow thinks

that I should vary below the range once again. Id.4

       On this remaining claim, Thurlow does not explicitly argue ineffective

assistance of counsel.5         He is unhappy with his defense lawyer, but that is

because the lawyer did not pursue the claim for return of the cash on Thurlow’s

behalf and because, Thurlow says, his lawyer told a state assistant Attorney

General, without consulting Thurlow, that Thurlow would not claim the cash

because it would be bad strategy for his federal defense. Pet’r’s Mot. at 12.

Thurlow does not say that his counsel’s representation at sentencing led to an

improper conversion of the seized cash to drug quantity. Instead, he argues

simply that the Guidelines should now be recalculated without including the

cash the State later returned to him.




4 He also says that at a state court hearing on the forfeiture, a DEA agent testified that the entire

amount of the seized cash had nothing to do with the federal charges on which Thurlow was
convicted. Pet’r’s Reply at 10. Even if that occurred, it does not help Thurlow in this proceeding,
for the reasons I set out in text.
5 See, e.g., Pet’r’s Mot. at 16 (“Now that the petitioner legally and physically possesses $2,790

that was previously converted from cash-to-fentanyl in his PSR and used to support his base
offense level, the government should no longer be allowed to use that $2,790 to convert from
cash-to-fentanyl and support his base offense level.”). In his reply brief, after asserting that
Claim 1, regarding the other transactions, was a claim for ineffective assistance, Thurlow
describes Claim 2 differently, saying instead: “the petitioner also argued that because $2,790 in
US currency was returned to him post sentencing, that the 46 grams of fentanyl that it was
attributed to at sentencing, should no longer be allowed to be considered part of his drug quantity
calculations.” Pet’r’s Reply at 2; see also id. at 10 (“In the petitioner’s 28 U.S.C. § 2255 Opening
Brief, he argued that because $2,790 in US currency was returned to him after the US
Government had previously converted it to 46 grams of fentanyl, that this court should no longer
allow the Government to hold the petitioner accountable for the 46 grams of fentanyl it was
attributed to at sentencing.”). In other words, Thurlow has not argued that his lawyer
ineffectively represented him in agreeing to the cash conversion amount, but simply that his
settlement with the State in 2017 should retroactively affect the 2016 federal sentencing
Guideline calculations.

                                                                                                   5
Case 2:16-cr-00053-DBH Document 93 Filed 05/15/20 Page 6 of 9          PageID #: 570



                          WAIVER OF CALCULATION CLAIM

      In his objection to the Magistrate Judge’s Recommended Decision,

Thurlow expresses great frustration at the Magistrate Judge’s statement that:

            [Thurlow] challenges the Government’s assertion that he
            could have raised on appeal his objection to the conversion
            of all the cash to an amount of fentanyl given that the state
            agreed to return some of the money. Although [Thurlow]
            argues that he did not receive the money until after he filed
            his opening brief on appeal, he fails to explain why he was
            unable to challenge the amount at sentencing or on appeal
            based on the agreement he reached with the state before he
            filed his opening brief, even though he had not yet received
            the money.

Recommended Dec. at 9. Thurlow points out that the First Circuit most likely

would not have countenanced such an argument about the settlement of the

state forfeiture proceeding (his agreement with the state following the federal

sentence) on direct appeal of his federal sentence. Pet’r’s Obj. at 2-5 (ECF No.

90); Additional Attachment (letter argument) (ECF No. 92). I accept Thurlow’s

argument about his inability to raise that factual development on appeal.

      But the Magistrate Judge is still correct in his resolution of the cash

conversion issue. That is because what happened in the state court proceedings

after I sentenced Thurlow has no bearing on what happened at the time of his

federal sentencing. Sentencing was the time to object to the conversion of the

seized cash to drug quantity, and neither Thurlow nor his lawyer did so.           I

congratulate Mr. Thurlow in ultimately getting some money into his commissary

account as a result of the later state proceeding and settlement, but what the

state court did after I imposed the federal sentence, and what an assistant

Attorney General did in agreeing to settle that case, do not affect the earlier

                                                                                   6
Case 2:16-cr-00053-DBH Document 93 Filed 05/15/20 Page 7 of 9       PageID #: 571



federal sentence, which was based upon what Thurlow agreed to at the time of

sentencing. That clock cannot be turned back. As the Magistrate Judge pointed

out in his footnote 1, the First Circuit treated the drug quantity argument on the

two additional transactions (Thurlow’s first argument, now abandoned) as

waived by Thurlow’s express withdrawal of the drug quantity calculation.

Recommended Dec. at 7 n.1; J. of Ct. of Appeals at 1. That waiver conclusion

applies equally to Thurlow’s challenge to the cash conversion.

      And if the challenge was not waived, it was procedurally defaulted by

Thurlow’s failure to challenge the amount of cash converted at sentencing,

unless Thurlow can demonstrate cause for the default and also resulting

prejudice. Berthoff v. United States, 308 F.3d 124, 127-28 (1st Cir. 2002); see

also Strickland v. Washington, 466 U.S. 668, 687 (1984). As the Magistrate

Judge pointed out, the only argument that could do so would be ineffective

assistance of counsel.

                          INEFFECTIVE ASSISTANCE CLAIM

      Although Thurlow did not argue ineffective assistance on this issue, the

Magistrate Judge gave him the benefit of the doubt and treated Thurlow as

having made the argument. But the argument cannot succeed. At sentencing,

defense counsel made clear that as a tactical matter he and Thurlow had decided

to forego the drug quantity argument on the hope that the request for a variant

sentence well below the guideline range would prevail. Defense counsel made

that statement in Thurlow’s presence and Thurlow agreed to it. Sent’g Tr. at 3:2-

13, 4:22-5:6 (ECF No. 48). As both the lawyers and I pointed out at sentencing,

                                                                                7
Case 2:16-cr-00053-DBH Document 93 Filed 05/15/20 Page 8 of 9                   PageID #: 572



Thurlow is an intelligent man. His lawyer’s tactical advice was well within the

“objective standard of reasonableness” that governs an inadequate assistance

claim, Strickland, 466 U.S. at 688, and Thurlow intelligently agreed to it. It was

“the sort of technical, strategic decision-making that [reviewing courts] are loath

to second guess.” United States v. Dunfee, 821 F.3d 120, 130 (1st Cir. 2016).

What happened later in state court and in settlement negotiation does not alter

what happened at federal sentencing.

       If Thurlow had argued ineffective assistance of counsel on the cash

conversion issue, the only question would have been whether his lawyer

adequately represented him based upon what was known then, not what

happened later.        Thurlow has not shown that at sentencing his lawyer

represented him below the “objective standard of reasonableness.”6

       I also agree with the Magistrate Judge that there is no need for an

evidentiary hearing. All I have said here is apparent on the record, and I was the

sentencing judge present for all the proceedings, so I am already familiar with

the facts on the record. See Moreno-Morales v. United States, 334 F.3d 140, 145

(1st Cir. 2003) (“Evidentiary hearings on § 2255 petitions are the exception, not

the norm,” and are “not necessary when a § 2255 petition . . . is conclusively

refuted as to the alleged facts by the files and records of the case.”).




6I therefore do not reach Strickland’s second requirement for a successful ineffective assistance
of counsel claim, that Thurlow must also show a reasonable probability that my sentence would
have been lower. See Strickland, 466 U.S. at 687.

                                                                                               8
Case 2:16-cr-00053-DBH Document 93 Filed 05/15/20 Page 9 of 9        PageID #: 573



                                  CONCLUSION

      It is therefore ORDERED that the Recommended Decision of the Magistrate

Judge, as modified above, is hereby ADOPTED. The motion for habeas relief under

28 U.S.C. § 2255 is DENIED without an evidentiary hearing. No certificate of

appealability pursuant to Rule 11 of the Rules Governing Section 2255 Cases

shall issue because there is no substantial showing of the denial of a

constitutional right within the meaning of 28 U.S.C. § 2253(c)(2).

      SO ORDERED.

      DATED THIS 15TH DAY OF MAY, 2020

                                           /S/D. BROCK HORNBY
                                           D. BROCK HORNBY
                                           UNITED STATES DISTRICT JUDGE




                                                                                 9
